Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 27 August 1782
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  
                     Sir,
                     Fishkill Augt 27th 1782
                  
                  I am this moment favored with a Letter from General Knox, in which he mentions your Excellency’s Desire to have my Sentiments on the subject of Brigade Conductors.
                  This is a Class of Men, which I have long wished to see reduced; because I conceive that the Duties of that Department more properly belong to the Brigade Quartermasters; and because they have been heretofore subject to such a Variety of Orders from all Ranks of officers, that instead of being serviceable they have been in many Instances a Nusance.
                  I conceive therefore, that the Duties of the Brigade Quartermasters, are not so complex but that they might easily extend their Attention to this necessary Business—that they should not only have the Direction of all Arms, Amunition &c. but that the travelling Forges should also be put under their Care, and that they be allowed a Serjeant, or even a good Corporal to superintend the armourers, Waggoners and Horses of their respective Brigades, to take their Orders only from the Brigade Quarter Masters who are to be accountable for the whole.  I have the Honor to be with great Respect Your Excy’s most obt servt
                  
                     steuben
                     Maj: Genl
                  
                Enclosure
                                    
                     
                        Head Quarters 27 Augt 1782
                     
                     My dear Baron you may remember that I mentioned to you the Intention of Congress and the wish of the minister of War as a matter of oeconomy, to reduce the brigade Conductors.  His Excellency the General to whom I have been speaking upon the subject wishes to have your ideas on an arrangement for the brigade and regimental quarter masters to perform the duty heretofore done by the Conductors.  That is for the brigade Q.M. to have the direction of the travelling forge and the repair of arms.  and the regimental quarter masters the possession of the proportionale quantity of Cartridges & flints—or will it be best for the brigade Q. Masters to have the possessing & direction of the whole with same manner as the brigade Conductors?  Will you be so good as to digest your opinion, and transmit it the General Immediately.  I am my Dear Baron, your Humble Servt
                     
                        H. Knox
                     
                  
                  
               